g/} , 573 /02

cLERK ABLE ACOSTA JU§J'JEE@EM§D |N
_J__COURT.OF CRIMINAL APPEALS couRToFc’meNALAPPEAL::

P.o.BoX 12308 - ' JUN 05 2015
_cAPITAL STATION_ - ~ v

AUSTIN,TEXAS 73711 Ab€l ACOSZ& C!€B"\

RE:Tr.CT.No.CRZOOQ-lél"l;WR-81,373-02

Dear:Clerk,

This letter is to inform the Court of a Code of Criminal Procedure
violation by the 207th District Court of New Braunfuls,Texas regarding my Article
11.07 Writ of Habeas Corpus submitted on 23rd,September'2014.Per'$1l.071The Clerk
of the District Court shall immediately forward to the attorney of,or directly to'
Applicant if pro-se the findings of facts and conclusions of law upon completion of
its rebuttal to claims contained within the 11;07 grounds of error.The written Order
from the Court of Criminal Appeals gave them until May 15th 2015)to do this.lt is ap-
parent per your written communication recieved-by me on 26th of May,ZOlS,you recieved
on the last possible day,the 15th the supplemental clerks record,in response to the
Order issued by your Court.Not only did l not recieved the same,but l never recieved
any finding of fact and conclusions of law from the District Court.lt is difficult to
comprehend how the District Court can blatently disregard the law per the Court of

Criminal Procedure as well as an Order from this Court without penalty.

Your Response Will Be Greatly Appreciated.

S:::erely, l n
\ \~ ` . "; l
TDCJ-ID #1691396

Stevenson Unit
1525 FM.766

Cuero;Texas 77954

Filed C/c: